Garrison, J.
(concurring).
I vote to reverse upon the single ground that the right of respondent, under color of its incorporation, to engage in an organized competition with the county clerk in the business of making searches and charging for certificates thereof, is not the proper subject of protection by injunction.
In so far as the opinion extends this rule to the respondent’s business of “ insuring titles to land,” I dissent.
For reversal — Dixon, Garrison, Liprincott, Reed, Van Syckel, Bogert, Brown, Krueger, Sims — 9.
For affirmance — Magie—1.